Citation Nr: 1042480	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  00-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to vocational rehabilitation under Chapter 31, Title 
38, United States Code.

(The issues of entitlement to an increased rating for headaches 
and entitlement to an initial compensable evaluation for 
bilateral pes planus are the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had honorable active military service from June 29, 
1977, to March 17, 1981, as well as a period of dishonorable 
service from March 18, 1981, to November 16, 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
whereby the Veteran was denied entitlement to vocational 
rehabilitation under Chapter 31, Title 38, United States Code.

When the case was most recently before the Board in April 2006, 
the Board noted that an October 1999 letter from the Veteran was 
effectively a substantive appeal.  Thus, it perfected an appeal 
to the denial of the Veteran's claim for vocational 
rehabilitation benefits and placed the issue in appellate status.

The Board remanded the claim so that the agency of original 
jurisdiction (AOJ) could revisit the claim.  This was, in part, 
because the circumstances regarding the June 1999 denial had 
changed.  The Veteran was denied vocational rehabilitation 
benefits on account of having no compensable service-connected 
benefits.  Since that time, the Veteran has been awarded 
disability compensation benefits totaling 70 percent for his 
service-connected disabilities.  Additionally, he has been 
awarded a total disability rating based on individual 
unemployability (TDIU).  

On remand, if the benefit sought by the Veteran remained denied, 
he was to be furnished with a supplemental statement of the case 
(SSOC).  A review of the claims file does not reveal that a SSOC 
has been issued for this claim, or at least a SSOC is not 
associated with the claims file presently before the Board.  
However, the Board cannot discern from the claims file whether 
the Veteran has been granted the benefit sought.  The Vocational 
Rehabilitation & Counseling (VR & C) folder has not been included 
with the claims file.  Several letters and computer printouts 
have been made a part of the record that appear to show that the 
Veteran has some involvement with VR & C, or at least so in past 
years.  An October 2009 counseling notes reflects that the 
Veteran may be in the process of obtaining independent living 
services.  See 38 C.F.R. § 21.160 (2010).  

Generally, the purposes of a rehabilitation program are to 
provide to veterans all services and assistance necessary to 
enable them to achieve maximum independence in daily living and, 
to the maximum extent feasible, to become employable and to 
obtain and maintain suitable employment.  38 C.F.R. § 21.1(a) 
(2010).  Thus, there are possible benefits other than obtaining 
independent living services.  An August 2009 deferred rating 
decision indicates that the Veteran's representative was 
contacted in order to determine if the Veteran wished to continue 
his appeal for vocational rehabilitation benefits in light of the 
TDIU grant.  The Veteran's representative responded that the 
Veteran was adamant that he wanted the appeal to continue.  Given 
the Veteran's desire to continue the appeal as recently as August 
2009, it appears that a benefit sought may have been denied.

Given these circumstances, the Board finds that the claim should 
be remanded in order to obtain the VR & C file and to have the 
AOJ revisit the claim.  If a benefit sought by the Veteran has 
been denied, a SSOC must be furnished to the Veteran in 
accordance with the Board's April 2006 remand instructions.  That 
is, if a SSOC has not already been issued and included in the VR 
& C file.

Accordingly, this issue is REMANDED for the following action:

1.  Locate the Veteran's VR & C file and 
associate it with the claims file.

2.  Revisit the issue of entitlement to 
vocational rehabilitation benefits.  If any 
benefit sought by the Veteran is not 
granted, the Veteran and his representative 
must be furnished with a SSOC and afforded 
an opportunity to respond (unless the 
Veteran was already furnished a SSOC that 
has been included in the VR & C file and an 
additional SSOC is not required).

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

